Case 1:19-cv-00328-TMT-MEH Document 90-2 Filed 02/18/21 USDC Colorado Page 1 of 1




           IN THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF
                                  COLORADO

      Michael Abbondanza,
      Tavin Foods, Inc.
                      Plaintiffs,

      v.

      Jason Weiss,
      Weiss Law Group, PC,
      Brett Huff,
      Richard Leslie,
      Huff and Leslie, LLP,
      Peter Leiner,
      Giovania Paloni,
                      Defendants.


                                         ENTRY OF DEFAULT

           It appearing that the complaint was filed in this case on                         ,

  that the summons and complaint were duly served upon Defendant Giovannia Paloni and no

  answer or other pleading has been filed by said defendant as required by law;


           Therefore, upon request of Plaintiffs, default is hereby entered against the defendant,

                                                     , as provided in Rule 55(a), Federal Rules of Civil

   Procedure.




                                                                  By
                                                                          Deputy Clerk




                                                      1
